Case 19-40883                        Doc 1265                   Filed 06/21/19 Entered 06/21/19 13:20:52                                        Main Document
                                                                             Pg 1 of 18



                                                       United States Trustee Program - Chapter 11
                                                                Monthly Operating Report
                                                                   EASTERN DISTRICT


 Case Name:                    Payless Holdings LLC


 Case Number:                  19-40883


 Reporting MM/DD/YY:           May 5, 2019 through June 1, 2019

 Date Bankruptcy Filed:        February 18, 2019

 E-MAIL THIS UST MOR FORM BY THE 21ST OF THE FOLLOWING MONTH TO:                                                                  kcmor@usdoj.gov
   THE FILE NAME SHOULD INCLUDE: [MOR][CASE NUMBER][MONTH][YEAR] (e.g., MOR-06-12345-01-2007.pdf or .xls)


 E-MAIL BANK STATEMENTS SEPARATELY BY THE 21ST OF THE FOLLOWING MONTH TO:                                                         kcmor@usdoj.gov
   THE FILE NAME SHOULD INCLUDE: [BANK][CASE NUMBER][MONTH][YEAR] (e.g., BANK-06-12345-01-2007.pdf )

 Monthly Chapter 11 Individual Operating Report - used by all individuals to report personal/household activity.

 Monthly Chapter 11 Business Operating Report - used to report ALL business activity.


                                                                                      United States Code
                                                                           Title 18 Crimes and Criminal Procedures
                                                                                     18 U.S.C. SEC. 1001


 Whoever, in any matter within the jurisdiction of any department or agency of the United States knowingly and willfully
 falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false, fictitious or fraudulent
 statements of representations, or makes or uses any false writing or document knowing the same to contain any false
 fictitious or fraudulent statement or entry, shall be fined not more than $250,000 or imprisoned no more than five (5) years,
 or both.




 I certify under penalty of perjury that the operating report for above stated month and year is true and correct.



 Date Submitted:                                   6/21/2019



 Signed:                       /s/ Stephen Marotta




 Title:                        Chief Restructuring Officer, Payless Holdings LLC and certain subsidiaries



 Printed Name:                 Stephen Marotta
      Case 19-40883           Doc 1265         Filed 06/21/19 Entered 06/21/19 13:20:52                   Main Document
                                                            Pg 2 of 18
In re:
                     PAYLESS HOLDINGS LLC, et al.,                                  Case No. 19-40883

       Debtors.                                                            Reporting Period: May 2019

                                        Schedule of Cash Receipts and Disbursements

Case Number                            Case Name                        Cash Receipts (1)(3)     Cash Disbursements(2)(3)
19-40883             Payless Holdings LLC                                              -                             -
19-40882             Payless ShoeSource, Inc.                                  36,105,225                            -
19-40884             PSS Delaware Company 4, Inc.                                      -                             -
19-40885             Payless Gold Value CO, Inc.                                       -                             -
19-40886             Payless Intermediate Holdings, LLC                                -                             -
19-40887             Payless Collective GP, LLC                                        -                             -
19-40888             Eastborough, Inc.                                                 -                             -
19-40889             WBG-PSS Holdings LLC                                              -                             -
19-40890             Payless Inc.                                                      -                             -
19-40891             Collective Licensing International, LLC                           -                             -
19-40892             Payless Finance Inc.                                     110,028,697                  (124,271,852)
19-40893             Collective Brands Franchising Services, LLC                       -                             -
19-40894             Payless ShoeSource Distribution, Inc.                             -                             -
19-40895             Payless ShoeSource Canada, Inc.                                      1                          -
19-40896             Payless ShoeSource Worldwide, Inc.                                -                             -
19-40897             Payless ShoeSource Canada LP, Inc.                         2,946,125                     (6,250,002)
19-40898             Shoe Sourcing, Inc.                                               -                             -
19-40899             Payless ShoeSource Canada GP, Inc.                                 17                           -
19-40900             Clinch, LLC                                                       -                             -
19-40901             Payless NYC, Inc.                                                 -                             -
19-40902             PSS Canada, Inc.                                                  -                             -
19-40903             Payless Purchasing Services, Inc.                                 -                             -
19-40905             Payless International Franchising, LLC                            -                             -
19-40906             Payless ShoeSource of Puerto Rico, Inc.                           -                             -
19-40907             Payless ShoeSource Merchandising, Inc.                            -                             -
19-40908             Collective Licensing, LP                                          -                             -
19-40910             Collective Brands Services, Inc.                                  -                             -

                     Total Debtors                                     $        149,080,065     $             (130,521,853)

(1)
      Represents receipts, net of merchant fees.
(2)
      Represents operating and restructuring disbursements.
(3)
  All amounts are illustrated in USD. The Debtors maintain a master or "concentration" bank account held by Payless Finance at
Wells Fargo. The Master Account is the Company's main operating account into which funds are regularly swept from other of
the Company's Bank Accounts and from which funds are disbursed to meet the Company's ordinary course obligations.
    Case 19-40883                     Doc 1265                 Filed 06/21/19 Entered 06/21/19 13:20:52                                                 Main Document
                                                                            Pg 3 of 18
In re:
                                      PAYLESS HOLDINGS LLC, et al.,                                                                             Case No. 19-40883

   Debtors.                                                                                                                             Reporting Period: May 2019

                                                                                Bank Account Reconciliation

                   Entity                                 Bank                                      Description                          Account             Ending Balance (USD)
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Concentration                                                           5863               120,169,557.81
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Payroll Checking                                                        3955                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Misc Corporate Deposits                                                 8148                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Payroll ACH                                                             5454                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Duty Payments                                                           6500                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Medical Providers                                                       7331                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Tax ACH and Postage                                                     2832                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                AR Receipts                                                             4762                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Outgoing Wires                                                          4778                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Incoming Wires                                                          6427                 5,679,563.81
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                AP Checks                                                               3936                           -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Sales Tax Reserve (Opened Post-Petition)                                2870                 3,120,041.74
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Utility Adequate Assurance Account (Opened Post-Petition)               2888                   875,695.05
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Prof Fees Reserve (Opened Post-Petition)                                2896                 7,961,363.20
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                DIP Loan Reserve (Opened Post-Petition)                                 2904                           -
Payless Finance, Inc.                 Bank of the Internet                  Paycard Program                                                         8655                     20,608.98
Payless ShoeSource, Inc.              Lake Region Bank                      Returned Check Consolidator                                             72-F                     30,867.94
Payless ShoeSource, Inc.              Wells Fargo Bank, N.A.                Consolidated Store Depository                                           4582                   371,406.71
Payless ShoeSource, Inc.              TD BANK                               Consolidated Store Depository                                           1253                   192,053.09
Payless ShoeSource, Inc.              HUNTINGTON NATIONAL                   Consolidated Store Depository                                           7960                      4,611.60
Payless ShoeSource, Inc.              COREFIRST BANK                        Consolidated Store Depository                                           5975                      3,133.93
Payless ShoeSource, Inc.              SANTANDER                             Consolidated Store Depository                                           1616                     23,648.32
Payless ShoeSource, Inc.              US BANK                               Consolidated Store Depository                                           2887                     31,548.90
Payless ShoeSource, Inc.              MANUFACTURERS & TRADERS               Consolidated Store Depository                                           9511                     10,541.92
Payless ShoeSource, Inc.              CAPITAL ONE                           Consolidated Store Depository                                           7396                   363,536.99
Payless ShoeSource, Inc.              COMMERCE                              Consolidated Store Depository                                           3194                      5,659.39
Payless ShoeSource, Inc.              CITIZENS                              Consolidated Store Depository                                           8162                     14,545.18
Payless ShoeSource, Inc.              JPMORGAN CHASE                        Consolidated Store Depository                                           9880                   429,551.89
Payless ShoeSource, Inc.              FIRST NATIONAL                        Consolidated Store Depository                                           9310                           -
Payless ShoeSource, Inc.              BANK OF THE WEST                      Consolidated Store Depository                                           3324                      3,122.22
Payless ShoeSource, Inc.              BANK OF HAWAII                        Consolidated Store Depository (Closed 5/20/2019)                        7839                           -
Payless ShoeSource, Inc.              FIRST TENNESSEE                       Consolidated Store Depository                                           1314                     24,832.26
Payless ShoeSource, Inc.              COMPASS                               Consolidated Store Depository                                           7232                     12,875.11
Payless ShoeSource, Inc.              PNC                                   Consolidated Store Depository                                           3145                      6,649.44
Payless ShoeSource, Inc.              KEY BANK                              Consolidated Store Depository                                           3530                     18,933.40
Payless ShoeSource, Inc.              FIRST CITIZENS                        Consolidated Store Depository                                           4883                      7,963.09
Payless ShoeSource, Inc.              UNITED NATIONAL                       Consolidated Store Depository                                           8808                        748.23
Payless ShoeSource, Inc.              FIFTH THIRD                           Consolidated Store Depository                                           3442                     42,470.65
Payless ShoeSource, Inc.              INTERNATIONAL BANK OF COMMERCE        Consolidated Store Depository                                           3296                     23,492.14
Payless ShoeSource, Inc.              BANK OF AMERICA                       Consolidated Store Depository                                           4606                     13,667.78
Payless ShoeSource, Inc.              REGIONS                               Consolidated Store Depository                                           9423                     25,069.38
Payless ShoeSource, Inc.              BRANCH BANKING AND TRUST COMPANY      Consolidated Store Depository                                           8060                     30,323.11
Payless ShoeSource, Inc.              AMERICAN SAVINGS                      Consolidated Store Depository                                           6280                           -
Payless ShoeSource, Inc.              TRUSTMARK                             Consolidated Store Depository                                           9211                      3,402.58
Payless ShoeSource, Inc.              HARRIS                                Consolidated Store Depository                                           2064                      5,797.78
Payless ShoeSource Puerto Rico Inc.   BANCO POPULAR                         Consolidated Store Depository                                           1584                      5,476.37
Payless ShoeSource Puerto Rico Inc.   BANCO SANTANDER                       Consolidated Store Depository                                           0908                      2,559.76
Payless ShoeSource Worldwide, Inc.    BANK OF HAWAII - GUAM                 Consolidated Store Depository                                           5469                      5,588.95
Payless ShoeSource, Inc.              BANCO POPULAR - VIRGIN ISLANDS Consolidated Store Depository                                                  6823                      8,235.18
Payless Finance, Inc.                 Citibank, N.A., c/o Citi Private Bank Escrow Account [GUCs from prior case]                                   1768                           -
Payless Finance, Inc.                 Evolve Bank & Trust                   Professional Fees Escrow Account (Opened Post-Petition)                 0690                14,607,000.00
Payless Finance, Inc.                 Evolve Bank & Trust                   503(b)(9) Escrow Account (Opened Post-Petition)                         0692                   250,000.00
Non Consolidated Stores
Payless ShoeSource, Inc.              PEOPLES BANK                   Non-Consolidated Store Depository                                              1390                      3,192.31
Payless ShoeSource, Inc.              UMB BANK                       Non-Consolidated Store Depository (Closed 4/30/2019)                           1819                           -
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              9643                        995.51
Payless ShoeSource, Inc.              TOWN & COUNTRY BANK            Non-Consolidated Store Depository (Closed 4/29/2019)                           -616                           -
Payless ShoeSource, Inc.              FIRST KANSAS BANK              Non-Consolidated Store Depository (Closed 4/26/2019)                           7226                           -
Payless ShoeSource, Inc.              FIRST NATIONAL BANK OF CRESTVIEW
                                                                     Non-Consolidated Store Depository                                              3464                      1,918.00
Payless ShoeSource, Inc.              WOODFOREST NATIONAL BANK       Non-Consolidated Store Depository                                              0148                      3,199.47
Payless ShoeSource, Inc.              INTER NATIONAL BANK            Non-Consolidated Store Depository                                              95-2                      3,043.80
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              4271                      1,556.45
Payless ShoeSource, Inc.              SABINE STATE BANK & TRUST      Non-Consolidated Store Depository                                              1423                      1,509.48
Payless ShoeSource, Inc.              BANCORP SOUTH                  Non-Consolidated Store Depository                                              6842                        962.76
Payless ShoeSource, Inc.              FIRST FINANCIAL BANK           Non-Consolidated Store Depository                                              4701                      3,431.86
Payless ShoeSource, Inc.              JEFFERSON BANK OF MISSOURI     Non-Consolidated Store Depository (Closed 2/19/2019)                           0357                           -
Payless ShoeSource, Inc.              CITIZENS SECURITY BANK         Non-Consolidated Store Depository (Closed 4/26/2019)                           87-2                           -
Payless ShoeSource, Inc.              SIMMONS FIRST BANK             Non-Consolidated Store Depository                                              6403                      5,446.29
Payless ShoeSource, Inc.              GUARANTY BOND BANK             Non-Consolidated Store Depository                                              5877                      1,077.87
Payless ShoeSource, Inc.              FIRST INTERSTATE BANK          Non-Consolidated Store Depository                                              1053                      4,447.96
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              9656                      1,401.42
Payless ShoeSource, Inc.              FIRST BANK KANSAS              Non-Consolidated Store Depository (Closed 5/28/2019)                           1348                           -
Payless ShoeSource, Inc.              FIDELITY BANK                  Non-Consolidated Store Depository                                              8814                      3,795.15
Payless ShoeSource, Inc.              SUMMIT BANK                    Non-Consolidated Store Depository                                              2108                      2,609.42
Payless ShoeSource, Inc.              WOODFOREST BANK                Non-Consolidated Store Depository                                              1250                      3,859.72
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              9737                      5,071.35
Payless ShoeSource, Inc.              FIRST AMERICAN BANK            Non-Consolidated Store Depository                                              7103                      1,174.28
Payless ShoeSource, Inc.              UNITED COMMUNITY BANK          Non-Consolidated Store Depository (Closed 5/29/2019)                           7461                           -
Payless ShoeSource, Inc.              CROSSROADS BANK                Non-Consolidated Store Depository                                              7876                        981.19
Payless ShoeSource, Inc.              PIONEER NATIONAL BANK          Non-Consolidated Store Depository                                              5463                      2,544.71
Payless ShoeSource, Inc.              STAR FINANCIAL BANK            Non-Consolidated Store Depository                                              3977                      3,261.20
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              4044                      3,686.91
    Case 19-40883               Doc 1265                 Filed 06/21/19 Entered 06/21/19 13:20:52                        Main Document
                                                                      Pg 4 of 18
Payless ShoeSource, Inc.        BANK OF OKLAHOMA               Non-Consolidated Store Depository                      6325           727.24
Payless ShoeSource, Inc.        S & T BANK                     Non-Consolidated Store Depository                      0935         2,522.35
Payless ShoeSource, Inc.        ARVEST                         Non-Consolidated Store Depository                      5073         6,612.64
Payless ShoeSource, Inc.        FIRST STATE BANK               Non-Consolidated Store Depository                      25-6         1,462.04
Payless ShoeSource, Inc.        BROADWAY BANK                  Non-Consolidated Store Depository                      0257         1,221.61
Payless ShoeSource, Inc.        HOMETOWN NATIONAL BANK         Non-Consolidated Store Depository                      7929           524.97
Payless ShoeSource, Inc.        ALLIANCE BANK                  Non-Consolidated Store Depository                      0435         4,380.27
Payless ShoeSource, Inc.        AMERIS BANK                    Non-Consolidated Store Depository                      3503           900.45
Payless ShoeSource, Inc.        FIRST MIDWEST BANK             Non-Consolidated Store Depository                      8278           663.75
Payless ShoeSource, Inc.        FIRST STATE BANK               Non-Consolidated Store Depository                      0249         1,800.95
Payless ShoeSource, Inc.        LAKE CITY BANK                 Non-Consolidated Store Depository                      2922         1,970.81
Payless ShoeSource, Inc.        FROST BANK                     Non-Consolidated Store Depository                      4152         1,097.97
Payless ShoeSource, Inc.        CENTRAL NATIONAL BANK          Non-Consolidated Store Depository (Closed 5/30/2019)   0959              -
Payless ShoeSource, Inc.        WOODFOREST NATIONAL BANK       Non-Consolidated Store Depository                      0818         5,041.09
Payless ShoeSource, Inc.        GUARANTY BANK AND TRUST        Non-Consolidated Store Depository                      9216         2,625.69
Payless ShoeSource, Inc.        AMERIS BANK                    Non-Consolidated Store Depository                      3123         6,881.61
Payless ShoeSource, Inc.        ARVEST BANK                    Non-Consolidated Store Depository                      6827           784.07
Payless ShoeSource, Inc.        WESBANCO BANK                  Non-Consolidated Store Depository (Closed 5/29/2019)   4901              -
Payless ShoeSource, Inc.        FT DAVIS STATE BANK            Non-Consolidated Store Depository (Closed 5/10/2019)   7203              -
Payless ShoeSource, Inc.        BOONE COUNTY NATIONAL BANK     Non-Consolidated Store Depository (Closed 4/25/2019)   6634              -
Payless ShoeSource, Inc.        TCF BANK                       Non-Consolidated Store Depository                      3501         5,469.10
Payless ShoeSource, Inc.        TRI-COUNTIES BANK              Non-Consolidated Store Depository                      3422         7,279.79
Payless ShoeSource, Inc.        NBT BANK                       Non-Consolidated Store Depository                      0469           807.97
Payless ShoeSource, Inc.        FIRST COLUMBIA BANK            Non-Consolidated Store Depository                      0842         2,341.66
Payless ShoeSource, Inc.        ELMIRA SAVINGS BANK            Non-Consolidated Store Depository                      5766         3,168.53
Payless ShoeSource, Inc.        CENTIER BANK                   Non-Consolidated Store Depository                      5323        10,349.19
Payless ShoeSource, Inc.        LIBERTY BANK OF ARKANSAS       Non-Consolidated Store Depository                      5385         1,559.66
Payless ShoeSource, Inc.        BENEFICIAL BANK                Non-Consolidated Store Depository                      7986         1,321.85
Payless ShoeSource, Inc.        CITIZENS FIRST NAT'L BANK      Non-Consolidated Store Depository (Closed 4/26/2019)   07-7              -
Payless ShoeSource, Inc.        ARVEST BANK                    Non-Consolidated Store Depository                      5708           634.30
Payless ShoeSource, Inc.        FIRST NATIONAL BANK            Non-Consolidated Store Depository                      4141         3,531.63
Payless ShoeSource, Inc.        SUN NATIONAL BANK              Non-Consolidated Store Depository (Closed 5/17/2019)   6473              -
Payless ShoeSource, Inc.        HONESDALE NATIONAL BANK        Non-Consolidated Store Depository                      6901           950.97
Payless ShoeSource, Inc.        FIRST COMMONWEALTH BANK        Non-Consolidated Store Depository                      1245         3,883.61
Payless ShoeSource, Inc.        TRUSTCO BANK                   Non-Consolidated Store Depository                      2514         1,637.32
Payless ShoeSource, Inc.        FIRST FINANCIAL BANK           Non-Consolidated Store Depository                      2732         3,081.77
Payless ShoeSource, Inc.        ALPINE BANK                    Non-Consolidated Store Depository                      7203         2,928.05
Payless ShoeSource, Inc.        WAYNE BANK                     Non-Consolidated Store Depository                      0058         3,826.29
Payless ShoeSource, Inc.        ALAMOSA NATIONAL BANK          Non-Consolidated Store Depository                      3507         8,251.85
Payless ShoeSource, Inc.        COMMUNITY BANK                 Non-Consolidated Store Depository                      1298         3,145.87
Payless ShoeSource, Inc.        WOODFOREST BANK                Non-Consolidated Store Depository                      1276         3,462.11
Payless ShoeSource, Inc.        EASTERN SAVINGS BANK           Non-Consolidated Store Depository                      1098         1,514.91
Payless ShoeSource, Inc.        FIRST NATIONAL BANK FREDERICKSBURG
                                                               Non-Consolidated Store Depository                      0561         1,721.30
Payless ShoeSource, Inc.        CENTRAL SAVINGS BANK           Non-Consolidated Store Depository                      3554         4,342.92
Payless ShoeSource, Inc.        PARKWAY BANK                   Non-Consolidated Store Depository (Closed 4/17/2019)   0808              -
Payless ShoeSource, Inc.        CITIBANK                       Non-Consolidated Store Depository                      2988         2,426.58
Payless ShoeSource, Inc.        FIRST CONVENIENCE              Non-Consolidated Store Depository (Closed 3/28/2019)   6743              -
Payless ShoeSource, Inc.        FIRST CONVENIENCE              Non-Consolidated Store Depository (Closed 4/9/2019)    2735              -
Payless ShoeSource, Inc.        FIRST NATIONAL BANK PA         Non-Consolidated Store Depository                      2463         4,109.38
Payless ShoeSource, Inc.        BANGOR SAVINGS BANK            Non-Consolidated Store Depository                      5809         4,089.82
Payless ShoeSource, Inc.        FIRST UNITED                   Non-Consolidated Store Depository (Closed 4/29/2019)   6178              -
Payless ShoeSource, Inc.        SALEM FIVE BANK                Non-Consolidated Store Depository                      9464         4,982.03
Payless ShoeSource, Inc.        UNITED BANK                    Non-Consolidated Store Depository                      3648           779.08
Payless ShoeSource, Inc.        PENNSTAR BANK                  Non-Consolidated Store Depository (Closed 5/7/2019)    1014              -
Payless ShoeSource, Inc.        WOODFOREST BANK                Non-Consolidated Store Depository                      1334         2,522.03
Payless ShoeSource, Inc.        LAKE SUNAPEE BANK              Non-Consolidated Store Depository (Closed 4/26/2019)   1570              -
Payless ShoeSource, Inc.        FULTON BANK OF NEW JERSEY      Non-Consolidated Store Depository                      0357         1,921.17
Payless ShoeSource, Inc.        SALEM FIVE                     Non-Consolidated Store Depository (Close 4/30/2019)    9941              -
Payless ShoeSource, Inc.        CAMDEN NATIONAL BANK           Non-Consolidated Store Depository                      4048           424.08
Payless ShoeSource, Inc.        ALPINE BANK AND TRUST          Non-Consolidated Store Depository                      0538         2,597.49
Payless ShoeSource, Inc.        CAPITAL CITY BANK              Non-Consolidated Store Depository                      1701         1,178.90
Payless ShoeSource, Inc.        UNION BANK                     Non-Consolidated Store Depository                      8228         5,186.34
Payless ShoeSource, Inc.        FIRST COMMONWEALTH BANK        Non-Consolidated Store Depository                      4093           895.93
Payless ShoeSource, Inc.        PEOPLES BANK                   Non-Consolidated Store Depository                      2637         2,784.19
Payless ShoeSource, Inc.        CITIZENS NATIONAL BANK         Non-Consolidated Store Depository                      0800           237.20
Payless ShoeSource, Inc.        CHEMICAL BANK                  Non-Consolidated Store Depository                      0845         3,594.95
Payless ShoeSource, Inc.        LAPORTE SAVINGS BANK           Non-Consolidated Store Depository                      7964         2,209.41
Payless ShoeSource, Inc.        FIRST SUMMIT BANK              Non-Consolidated Store Depository                      0440         5,302.04
Payless ShoeSource, Inc.        COMMUNITY BANK                 Non-Consolidated Store Depository                      3033         2,021.04
Payless ShoeSource, Inc.        FIRST COMMONWEALTH BANK        Non-Consolidated Store Depository                      4942         5,550.97
Payless ShoeSource, Inc.        PENNSTAR BANK                  Non-Consolidated Store Depository                      6718         1,658.46
Payless ShoeSource, Inc.        NORTHWEST SAVINGS BANK         Non-Consolidated Store Depository                      8343         3,118.38
Payless ShoeSource, Inc.        ELMIRA SAVINGS BANK            Non-Consolidated Store Depository (Closed 5/7/2019)    6178              -
Canada
Payless ShoeSource Canada Inc   Royal Bank of Canada                 DACA Blocked Account                             6688               -
Payless ShoeSource Canada GP    Royal Bank of Canada                 DACA Blocked Account                             6670               -
Payless ShoeSource Canada LP    Royal Bank of Canada                 DACA Blocked Account                             6662               -
Payless ShoeSource Canada Inc   Royal Bank of Canada                 Operating Account                                5477          1,044.64
Payless ShoeSource Canada LP    Royal Bank of Canada                 CC Recipts                                       6937            506.47
Payless ShoeSource Canada LP    Royal Bank of Canada                 AP Checking - CAD                                6911         28,186.61
Payless ShoeSource Canada LP    Royal Bank of Canada                 Master Funding - USD                             8517         30,402.89
Payless ShoeSource Canada LP    Royal Bank of Canada                 AP Checking - USD                                9832            185.33
Payless ShoeSource Canada LP    Royal Bank of Canada                 Master - AP Wire/ACH - Payroll Funding           6945      7,811,174.20
Payless ShoeSource Canada LP    Royal Bank of Canada                 Store Deposits (Closed 5/3/2019)                 3979               -
Payless ShoeSource Canada LP    Royal Bank of Canada                 Wire/ACH Payments USD                            8525        134,084.93
Payless ShoeSource Canada LP    Royal Bank of Canada                 Reserve Account (Opened Post-Petition)           6122         86,713.29
Payless ShoeSource Canada GP    Royal Bank of Canada                 Operating Account                                5535         41,383.10
Payless ShoeSource Canada LP    Bank of Montreal                     Store Deposits (Closed 5/22/2019)                1836               -
Payless ShoeSource Canada LP    Canadian Imperial Bank               Store Deposits (Closed 5/10/2019)                6917               -
Payless ShoeSource Canada LP    Bank of Nova Scotia                  Store Deposits (5/15/2019)                       6412               -
     Case 19-40883                                    Doc 1265                         Filed 06/21/19 Entered 06/21/19 13:20:52                                                                    Main Document
                                                                                                    Pg 5 of 18
Payless ShoeSource Canada LP                          Toronto Dominion                                     Store Deposits (5/13/2019)                                                           6429                  -
Payless ShoeSource Canada LP                          Wells Fargo Bank, N.A.                               Multi Currency Account                                                               4399                  -
                                                      Total Debtors                                                                                                                                    $   162,771,010.08

Notes:
All amounts listed above are bank balances as of June 1, 2019. Copies of bank statements and bank reconciliations are not included with MOR-1 (CONT), but can be made available upon request.
   Case 19-40883                   Doc 1265                  Filed 06/21/19 Entered 06/21/19 13:20:52                                          Main Document
                                                                          Pg 6 of 18
In re:
                                   PAYLESS HOLDINGS LLC, et al.,                                                                              Case No. 19-40883

   Debtors.                                                                                                                           Reporting Period: May 2019

                                                     May 2019 Monthly Operating Report: Insurance Coverage and Premiums

              Type of Policy            Insurance Carrier(s)              Policy Number     Effective Date Expiration Date        Geographic/Foreign       Approximate
                                                                                                                                     Limitations       Annualized Premium ($)

Workers Comp                       Zurich American Ins. Co.       WC5918470 14              5/1/2019      8/1/2019           US                                      160,000

Workers Comp                       Zurich American Ins. Co.       WC 5918471 14             5/1/2019      8/1/2019           US                                        1,200

Workers Comp                       Pacific Indemnity Ins. Co.     WC001600007               5/27/2019     5/27/2020          Guam/Saipan                               2,818


General Liability                  Zurich American Ins. Co.       GLO5918469-13 (US)        5/1/2019      8/1/2019           US                                      400,000

Auto                               Zurich American Ins. Co.       BAP5918468-12 (U.S)       5/1/2019      8/1/2019           US                                       24,000
Auto                               Zurich Canada                  AF 9800025 (CAN)          5/1/2018      8/1/2019           Canada                                   14,000

Property                           Liberty Mutual                 YAC-L9L-448456-028        2/1/2019      2/1/2020           Global                                  644,106
Local Property                     Royal & Sun Alliance           COM047201595              2/1/2019      2/1/2020           Canada                                   32,880
Cargo                              AGCS Marine Insurance          OC96062300                2/1/2019      2/1/2020           Global                                   35,286
                                   Company (Allianz)
Travel Specialty                   International SOS              n/a Service Agreement     2/1/2019      2/1/2020           Global                                   43,002




Business Travel Accident           ACE American Insurance         ADDN01172013R             2/1/2019      2/1/2020           Global                                   36,960
                                   Company
Storage Tank Liability             ACE American Insurance         G24730438 005             10/10/2018    10/10/2019         US                                        1,027
                                   Company

Umbrella Liability                 American Guarantee and         AUC 0140954-01            5/1/2018      8/1/2019           Global                                  100,000
                                   Liability Insurance Company
                                   (Zurich)
Excess Liability                   Navigators Insurance Company   CH18FXR862843IV           5/1/2018      8/1/2019           Global                                   20,000




Excess Liability                   The Ohio Casualty Insurance    ECO (19) 5590 2385        5/1/2018      8/1/2019           Global                                   20,000
                                   Company (Liberty)

Excess Liability                   Allianz Global Risks US        USL 00056318              5/1/2018      8/1/2019           Global                                   21,000
                                   Insurance Company




Excess Liability                   Great American Insurance       TUE 6680256 12            5/1/2018      8/1/2019           Global                                   25,000
                                   Company


Excess Liability                   C.N.A                          6024082862                5/1/2018      8/1/2019           Global                                   20,000


Excess Liability                   XL Insurance                   US00008657LI18A           5/1/2018      8/1/2019           Global                                   25,000
Foreign Casualty                   Generali                       GFP900023-02              5/1/2019      5/1/2020           Global                                   21,242
Cyber Primary                      Beazley Group                  W1C0D9180301              7/15/2018     8/10/2019          Global                                  176,175
Cyber First Excess                 XL Catlin                      MTE903377102              7/15/2018     8/10/2019          Global                                   88,358
Cyber Second Excess                Argo Pro                       XS407451                  7/15/2018     8/10/2019          Global                                   31,066
Monopolistic WC Alberta            Monopolistic - Local Agency    3944192                   1/1/2019      12/31/2019         Canada                                   24,000
Monopolistic WC British Columbia   Monopolistic - Local Agency    6119267                   1/1/2019      12/31/2019         Canada                                   56,000

Monopolistic WC Nova Scotia        Monopolistic - Local Agency    185230                    1/1/2019      12/31/2019         Canada                                   15,200

Monopolistic WC Ontario            Monopolistic - Local Agency    2111989                   1/1/2019      12/31/2019         Canada                                  215,000

Monopolistic WC Quebec             Monopolistic - Local Agency    3363413959                1/1/2019      12/31/2019         Canada                                   10,000

Monopolistic WC Saskatchewan       Monopolistic - Local Agency    A113399                   1/1/2019      12/31/2019         Canada                                    5,100

Monopolistic WC Manitoba           Monopolistic - Local Agency    1299528                   1/1/2019      12/31/2019         Canada                                    3,000

Monopolistic WC New Brunswick      Monopolistic - Local Agency    600272                    1/1/2019      12/31/2019         Canada                                    7,100

Monopolistic WC Newfoundland       Monopolistic - Local Agency    2039124                   1/1/2019      12/31/2019         Canada                                    5,800

Monopolistic WC Prince Edwards     Monopolistic - Local Agency    18983                     1/1/2019      12/31/2019         Canada                                    2,400
   Case 19-40883                  Doc 1265               Filed 06/21/19 Entered 06/21/19 13:20:52                                Main Document
                                                                      Pg 7 of 18
Monopolistic WC Puerto Rico       Monopolistic - Local Agency      9212001024          1/1/2019    12/31/2019   Puerto Rico                 80,000

Monopolistic WC Ohio DC/Stores    Monopolistic - Local Agency      80008491/80008492   7/13/2018   7/13/2019    US                         450,000

Monopolistic WC Washington        Monopolistic - Local Agency      913, 129-01         1/1/2019    12/31/2019   US                         140,000

Monopolistic WC North Dakota      Monopolistic - Local Agency      652016              1/1/2019    12/31/2019   US                           6,000

Monopolistic WC Wyoming           Monopolistic - Local Agency      5043316             1/1/2019    12/31/2019   US                           4,500

Monopolistic WC Virgin Islands    Monopolistic - Local Agency      9927                1/1/2019    12/31/2019   Virgin Islands               8,200

D&O Primary                       Freedom Specialty Insurance Co PHF1800357            8/10/2018   8/10/2019    Global                      65,511

D&O First Excess                  US Specialty Insurance Co        14-MGU-18-A44602    8/10/2018   8/10/2019    Global                      42,582
D&O Second Excess                 Continental Casualty Company     652024450           8/10/2018   8/10/2019    Global                      34,950
D&O Third Excess                  ACE American Insurance           DOX G46801507 002   8/10/2018   8/10/2019    Global                      30,008
                                  Company

D&O Fourth Excess                 Beazley Insurance Company        V241BC180101        8/10/2018   8/10/2019    Global                      30,000
D&O Lead Side A/DIC               Lloyd's of London                B0509FINMW1801322   8/10/2018   8/10/2019    Global                      30,000
International D&O (Side-A Only)   Zurich                           B0509FINMW1801469   8/10/2018   8/10/2019    International               37,605

Local D&O Canada                                                   B0509FINMW1801468   8/10/2018   8/10/2019    Canada                      10,800
EPL Primary                       Nationwide                       PHF1800357          8/10/2018   8/10/2019    Global                     109,604
EPL Excess                        Beazley                          V241C1180101        8/10/2018   8/10/2019    Global                      49,000
Fiduciary Primary                 Nationwide                       PHF1800357          8/10/2018   8/10/2019    Global                      20,106
Fiduciary Excess                  Continental Casualty Company     596816933           8/10/2018   8/10/2019    Global                       5,400
Crime Primary                     Beazley                          V2417D180101        8/10/2018   8/10/2019    Global                      48,849


Crime Excess                      RLI                              BND0101854          8/10/2018   8/10/2019    Global                      27,000
Special Crime                     Chubb                            8225-9848           8/10/2018   8/10/2019    Global                      36,454
Runoff D&O Primary                Freedom Specialty Insurance Co   PHF1800357          8/10/2018   8/10/2025    Global                     163,778
Runoff D&O First Excess           US Specialty Insurance Co        14-MGU-18-A44602    8/10/2018   8/10/2025    Global                     106,455
Runoff D&O Second Excess          Continental Casualty Company     652024450           8/10/2018   8/10/2025    Global                      87,375
Runoff D&O Third Excess           ACE American Insurance           DOX G46801507 002   8/10/2018   8/10/2025    Global                     150,000
Runoff D&O Fourth Excess          Beazley Insurance Company        V241BC180101        8/10/2018   8/10/2025    Global                      75,000
In re:    Case 19-40883           Doc 1265        Filed 06/21/19 Entered 06/21/19 13:20:52 Main Document
                        PAYLESS HOLDINGS LLC, et al.,          Pg 8 of 18                 Case No. 19-40883

   Debtors.                                                                                 Reporting Period: May 2019

                                             Accounts Receivable Reconciliation and Aging

Accounts Receivable Reconciliation                                                                                 Amount
Total Accounts Receivable at the beginning of the reporting period                                            $        894,391
Plus: Amounts billed during the period                                                                                     -
Less: Amounts collected during the period                                                                               57,064
Less: Amounts written off during the period                                                                            795,318
Total Accounts Receivable at the end of the reporting period                                                  $         42,009


Accounts Receivable Aging                                                                                          Period
Current                                                                                                      $                 -
0 - 30 days past due                                                                                                      20,804
31 - 60 days past due                                                                                                     10,849
61 - 90 days past due                                                                                                      1,051
Greater than 91 days past due                                                                                              9,305
Total Accounts Receivable                                                                                                 42,009
Less: Bad Debts (Amount considered uncollectible)                                                                        (21,206)
Net Accounts Receivable                                                                                      $            20,804




                                                                                                                         Page 8 of 11
   Case 19-40883                      Doc 1265                Filed 06/21/19 Entered 06/21/19 13:20:52                                                    Main Document
                                                                           Pg 9 of 18
In re:
                                        PAYLESS HOLDINGS LLC, et al.,                                                                     Case No. 19-40883

    Debtors.                                                                                                                    Reporting Period: May 2019

                                                                     Status of Post-Petition Taxes

                                                                    Amount
                                                                 Withheld and/or                                                                       June 1 Ending
Federal                                   Beginning Tax             Accrued       Amount Paid                  Date Paid          Check or EFT              Tax
Withholding                              $     1,377,965         $     1,401,630 $  (1,349,374)               05/05 - 06/01           EFT             $      1,430,222
FICA-Employee                                  1,559,880               1,288,193    (1,330,726)               05/05 - 06/01           EFT             $      1,517,347
FICA-Employer                                  1,559,881               1,288,200    (1,330,733)               05/05 - 06/01           EFT             $      1,517,348
Unemployment                                      80,679                  29,057       (33,165)               05/05 - 06/01           EFT             $         76,571
Income                                                  -                      -              -                   N/A                 N/A             $              -
Other:                                                  -                      -              -                   N/A                 N/A             $              -
  Total Federal Taxes                    $     4,578,405         $     4,007,080 $  (4,043,997)                                                       $      4,541,488
State and Local
Withholding                                         563,841                537,216               (534,390)    05/05 - 06/01           Check & EFT                566,667
Sales/Use                                         8,376,398              5,951,704             (7,582,656)    05/05 - 06/01           Check & EFT              6,745,446
Unemployment                                        309,031                151,443               (166,006)    05/05 - 06/01           Check & EFT                294,469
Real Property                                             -                      -                      -         N/A                     N/A                          -
Personal Property                                   287,992                 84,447                      -         N/A                     N/A                    372,439
Franchise                                            49,712                 18,735                 (9,688)    05/05 - 06/01           Check & EFT                 58,759
Income                                              219,500               (369,097)                (1,000)    05/05 - 06/01           Check & EFT               (150,597)
  Total State and Local Taxes            $        9,806,475      $       6,374,448 $           (8,293,740)                                            $        7,887,183
International
Canada Income                                             -                      -                     -          N/A                     N/A                          -
Canada GST/HST/PST                                  894,950               (849,937)              (45,013)     05/05 - 06/01           Check & EFT                      0
Puerto Rico Income                                        -                      -                (4,000)     05/05 - 06/01              Check                    (4,000)
Puerto Rico Property                                 57,583                  9,834               (58,232)         N/A                     N/A                      9,184
Puerto Rico Sales/Use                               360,889                 68,758              (174,925)     05/05 - 06/01           Check & EFT                254,722
Puerto Rico Volume of Business                            -                      -                     -          N/A                     N/A                          -
Virgin Islands Income                                     -                      -                (4,600)     05/05 - 06/01              Check                    (4,600)
Other International Tax                            (100,146)                     -               (53,426)     05/05 - 06/01               EFT                   (153,572)
  Total International Taxes              $        1,213,276 $             (771,345) $           (340,196)                                             $          101,734

Total Taxes                              $       15,598,156      $       9,610,182        $   (12,677,933)                                            $      12,530,405
Note:
To the best of the Debtors' knowledge, as of the date hereof, (i) all Post-Petition Taxes that are not subject of dispute are current, (ii) there are no material disputes
with respect to Post-Petition Taxes, and (iii) no previous tax years have been reopened since the filing date. The Canada Revenue Agency has contacted the Debtor
post-filing regarding a GST / HST audit.


                                                                  Taxes Reconciliation and Aging

Taxes Payable                                    0-30                  31-60                   61-90               91+                  Total
Federal                                  $        4,541,488 $                     -       $             -     $             -     $      4,541,488
State and Local                                   7,887,183                       -                     -                   -            7,887,183
International                                       101,734                       -                     -                   -              101,734
Total Taxes Payable                      $       12,530,405 $                     -       $             -     $             -     $     12,530,405

                                                             Summary of Unpaid Post-Petition Debts

                                               Current                  0-30                   31-60              61-90                 Over 91              Total
Accounts Payable                         $      15,161,575                            -   $                 - $                 - $                 - $      15,161,575
Wages Payable                                    4,067,404                            -                     -                   -                   -         4,067,404
Taxes Payable                                   12,536,764                            -                     -                   -                   -        12,536,764
Rent/Leases-Building                               312,824                            -                     -                   -                   -           312,824
Rent/Leases-Equipment                                  805                            -                     -                   -                   -               805
Secured Debt/ A25Adequate                                -                            -                     -                   -                   -                 -
Protection Payments
Professional Fees                                         -                           -                     -                   -                   -                 -
Amounts Due to Insiders                              43,757                           -                     -                   -                   -            43,757
Other:                                                    -                           -                     -                   -                   -                 -
Total Post-Petition Debts                $       32,123,129 $                         - $                   - $                 - $                 - $      32,123,129
In re:
                Case 19-40883                              Doc 1265 PAYLESS
                                                                       Filed    06/21/19
                                                                            HOLDINGS LLC, et al., Entered 06/21/19 13:20:52
                                                                                                                       Case No. 19-40883 Main Document

   Debtors.
                                                                                           Pg 10 of 18         Reporting Period: May 2019

                                                                                           Payments to Professionals



                                                                                                                                                                  Amount Paid      Cumulative Paid From
                                                                                                                                                                During The Month      February 18, 2019
                                Name                                                                          Role / Capacity                                  Ended June 1, 2019   through June 1, 2019
AKIN GUMP STRAUSS HAUER & FELD, LLP                                                Counsel to Debtors                                                         $                -   $                  -
ALIX PARTNERS LLP                                                                  Financial Advisors to the Term Loan Lenders                                             213,305                667,861
ANKURA CONSULTING GROUP LLC                                                        Chief Restructuring Officer and Financial Advisors to Debtors                         1,120,569              1,539,485
ARMSTRONG TEASDALE LLP                                                             Local Counsel for the Debtors                                                           395,091                488,033
BENNETT JONES LLP                                                                  Counsel to the Canadian Monitor                                                          35,310                448,982
CASSELS BROCK & BLACKWELL LLP                                                      Canadian Counsel for Debtors                                                            203,347              1,555,293
CHOATE HALL & STEWART LLP                                                          Counsel to ABL Agent                                                                     72,144                574,602
CONYERS DILL & PEARMAN                                                             BVI Counsel to Certain Term Loan Lenders                                                 15,110                 34,130
CRAIG A. BARBAROSH                                                                 Board of Directors - Observer                                                               -                      -
DOSTER, ULLOM & BOYLE, LLC                                                         Counsel to Certain Term Loan Lenders                                                     37,537                 37,537
ERNST & YOUNG LLP                                                                  Restructuring Tax Preparation for Debtors                                                   -                      -
FTI CONSULTING CANADA INC                                                          Canadian Monitor                                                                        112,616              1,005,811
FTI CONSULTING, INC (US)                                                           Financial Advisor to the Special Committee                                                  -                      -
GREAT AMERICAN GROUP LLC / TIGER GROUP LLC                                         Consultants to the Debtor (Store Closings)                                           17,473,685            38,857,584
GREENBERG TRAURIG, LLP                                                             Counsel to FILO Agent                                                                    20,680                108,102
HOULIHAN LOKEY CAPITAL INC                                                         Investment Bankers to Term Loan Lenders                                                 250,000                250,000
KRAMER LEVIN NAFTALIS & FRANKEL LLP                                                Counsel to Certain Term Loan Lenders                                                  1,371,313              1,981,622
LEWIS RICE LLC                                                                     Counsel to Certain Term Loan Lenders                                                      8,670                  8,670
MACKINAC PARTNERS LLC                                                              Financial Advisor to the ABL Agent                                                          -                  165,259
MALFITANO PARTNERS                                                                 Liquidation Specialist for Debtors                                                       84,237                304,369
NORTON ROSE FULBRIGHT CANADA LLP                                                   Canadian Counsel for ABL Agent                                                              -                  107,758
NORTON ROSE FULBRIGHT US LLP                                                       Counsel to Term Loan Agent                                                                  -                  247,557
PACHULSKI STANG ZIEHL & JONES LLP                                                  Counsel to the UCC                                                                      519,364                519,364
POLSINELLI, PC                                                                     Local Counsel to the UCC                                                                 53,348                106,696
PJ SOLOMON SECURITIES LLC                                                          Investment Bankers to Debtors                                                               -                      -
PRIME CLERK LLC                                                                    Claims and Noticing Agent                                                               196,710                886,221
PROVINCE, INC.                                                                     Financial Advisor to the UCC                                                            584,734                584,734
REEVEMARK LLC                                                                      Communications Firm to Debtors                                                            7,638                  7,638
SCHULTE ROTH & ZABEL LLP                                                           Counsel to TPG Specialty Lending, Inc.                                                      -                   55,965
SEWARD & KISSEL LLP                                                                Counsel to the Debtors                                                                  345,421                345,421
STROOCK & STROOCK & LAVAN LLP                                                      Counsel to Certain Term Loan Lenders                                                     43,661              1,171,110
THOMPSON COLBURN LLP                                                               Counsel to ABL Agent                                                                      3,185                  3,185
Total Payments to Professionals                                                                                                                               $         23,167,676 $          52,062,989

Notes:
Payments to ordinary course professionals are not included. This schedule includes payments issued to third parties and does not include accrued but unpaid amounts.

                                                                                                        Post-Petition Status of Secured Debts


                                                                                                                                                                                     Scheduled Monthly      Amount Paid   Total Unpaid
                               Name of Creditor                                                                                Description                                              Payment Due         During Month Post-Petition
Wells Fargo Bank - Agent                                                           ABL - Tranche A                                                                                          N/A             $          - $             -
Wells Fargo Bank - Agent                                                           ABL - Tranche A 1                                                                                        N/A                        -               -
Wells Fargo Bank - Agent                                                           Standby Letters of Credit                                                                                N/A                        -               -
Cortland Capital Markets - Agent                                                   Term Loan - Tranche A-1                                                                                  N/A                        -     79,200,000
Cortland Capital Markets - Agent                                                   Term Loan - Tranche A-2                                                                                  N/A                        -    198,000,000
Wilmington Savings Fund Society - Agent                                            DIP Term Loan                                                                                            N/A                        -               -

Total Payments                                                                                                                                                                                              $           -   $ 277,200,000

Notes:
This schedule does not include detail on capital leases, on which the the Debtors continue their analysis.
The Debtors borrowed additional amounts under the DIP Term Loan during fiscal month April 2019, which was subsequently paid in full.




                                                                                                                                                                                                                                   Page 10 of 11
                    Case 19-40883                        Doc 1265                 Filed 06/21/19 Entered 06/21/19 13:20:52                                                   Main Document
                                                                                              Pg 11 of 18


In re:
PAYLESS HOLDINGS LLC, et al.,                                                                                                                                                         Case No. 19-40883

       Debtors.                                                                                                                                                            Reporting Period: May 2019

                                                                                                       Debtor Questionnaire

Must be completed each month. If the answer to any of the questions is "Yes", provide a detailed explanation of each item. Attach
additional sheets if necessary.                                                                                                                                                Yes                            No
Have any assets been sold or transferred outside the normal course of business this reporting period?                                                                                                         X(1)
Have any funds been disbursed from any account other than a debtor in possession account this reporting period?                                                                                               X(2)
Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                                                                                                                X
Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has the debtor received notice of
                                                                                                                                                                                                               X
expiration or cancellation of such policies?
Is the Debtor delinquent in paying any insurance premium payment?                                                                                                                                              X
Have any payments been made on pre-petition liabilities this reporting period?                                                                                                 X(3)
Are any post-petition receivables (accounts, notes or loans) due from related parties?                                                                                                                         X
Are any post-petition payroll taxes past due?                                                                                                                                                                  X
Are any post-petition State or Federal income taxes past due?                                                                                                                                                  X
Are any post-petition real estate taxes past due?                                                                                                                                                              X
Are any other post-petition taxes past due?                                                                                                                                                                    X
Have any pre-petition taxes been paid during this reporting period?                                                                                                            X(3)
Are any amounts owed to post-petition creditors delinquent?                                                                                                                                                    X
Are any wage payments past due?                                                                                                                                                                                X
Have any post-petition loans been received by the Debtor from any party?                                                                                                       X(4)
Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                                                                                                      X
Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                                                                                                  X
Have the owners or shareholders received any compensation outside of the normal course of business?                                                                                                            X

Notes:
(1)
      Pursuant to the Store Closure Motion the Debtors are conducting GOB sales in all stores.
(2)
 Pursuant to the Cash Management Motion (docket #22) the Debtor maintains a concentration account held by Payless Finance at Wells Fargo. The concentration account is the Company's main operating account into
which funds are transferred from other of the Company's bank accounts and from which funds are disbursed to meet the Company's ordinary course obligations, some of which may not be a DIP account.
(3)
  Pursuant to the relief requested under "First Day Motions" and their respective interim and final orders, certain payments have been made on pre-petition obligations (e.g. employee related obligations, customer programs,
taxes, critical vendors, carriers and warehousemen).
(4)
      Pursuant to the DIP Order, the debtors obtained post-petition financing. Funds obtained pursuant to the DIP Order were repaid in full in Fiscal April 2019.
       Case 19-40883              Doc 1265          Filed 06/21/19 Entered 06/21/19 13:20:52          Main Document
                                                                Pg 12 of 18




                                                   PAYLESS INC. AND SUBSIDIARIES 1
                                                      (DEBTORS-IN-POSSESSION)


                                                      MONTHLY OPERATING REPORT


                                                              AS OF JUNE 1, 2019
                                             AND FOR THE 4 WEEKS ENDED JUNE 1, 2019




                                                                   [UNAUDITED]




1
    These financial statements were prepared on a consolidated basis, including non-debtor entities
Case 19-40883      Doc 1265       Filed 06/21/19 Entered 06/21/19 13:20:52                   Main Document
                                              Pg 13 of 18

                                           U.S. BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI
                                       PAYLESS INC. AND SUBSIDIARIES
                                             (Debtors-in-Possession)
                        Index to Condensed Consolidated Financial Statements and Schedules
                                                  (UNAUDITED)




                                                                                                   Page No.
Financial Statements (unaudited)
   Condensed Consolidated Balance Sheet                                                               2
   Condensed Consolidated Statement of Operations                                                     3
   Condensed Consolidated Statement of Cash Flow                                                      4
   Notes to Condensed Consolidated Financials Statements                                             5-6




                                                        1
       Case 19-40883                        Doc 1265                 Filed 06/21/19 Entered 06/21/19 13:20:52                                                       Main Document
                                                                                 Pg 14 of 18


                                                                              U.S. BANKRUPTCY COURT
                                                                           EASTERN DISTRICT OF MISSOURI
                                                                           PAYLESS INC. AND SUBSIDIARIES
                                                                                (Debtors-in-Possession)
                                                                          Condensed Consolidated Balance Sheet
                                                                                     (UNAUDITED)
                                                                                   (Dollars in Millions)

                                                                                                                                                               June 1, 2019
                            AS S ETS
                            Current Assets:
                              Cash and cash equivalents                                                                                               $                            201.8
                              Restricted Cash                                                                                                                                       36.8
                              Accounts receivable, net                                                                                                                              10.1
                              Inventories, net                                                                                                                                     116.5
                              Prepaid expenses                                                                                                                                      23.8
                              Other current assets                                                                                                                                   7.8
                                 Total Current Assets                                                                                                                              396.8
                            Property and equipment, net                                                                                                                             35.8
                            Intangible assets, net                                                                                                                                 105.1
                            Goodwill                                                                                                                                               241.7
                            Deferred income taxes                                                                                                                                    6.4
                            Other assets                                                                                                                                             7.1
                                    Total Assets                                                                                                      $                            792.9

                            LIABILITIES AND EQUITY
                            Current Liabilities Not Subject to Comp romise:
                              Current maturities of long-term debt                                                                                    $                              3.3
                              Short-term debt                                                                                                                                        0.1
                              Accounts payable                                                                                                                                     164.7
                                Accrued expenses                                                                                                                                    62.1
                                Total Current Liabilities                                                                                                                          230.2
                            Long-term Liabilities Not Subject to Compromise:
                              Long-term debt                                                                                                                                         44.2
                              Deferred income taxes                                                                                                                                   3.5
                                Other liabilities                                                                                                                                    32.0
                                    Total long-term Liabilities                                                                                                                      79.7
                            Liabilities subject to compromise                                                                                                                      409.5
                                    Total Liabilities                                                                                                 $                            719.4

                            Equity:
                                Payless Inc. shareowners' deficit                                                                                                                  (60.4)
                                Noncontrolling interests                                                                                                                           133.9
                                    Total Equity                                                                                                                                     73.5

                                    Total Liabilities and Equity                                                                                      $                            792.9




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.

                                                                                                     2
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.
       Case 19-40883                        Doc 1265                 Filed 06/21/19 Entered 06/21/19 13:20:52                                                       Main Document
                                                                                 Pg 15 of 18

                                                                           U.S. BANKRUPTCY COURT
                                                                        EASTERN DISTRICT OF MISSOURI
                                                                        PAYLESS INC. AND SUBSIDIARIES
                                                                              (Debtors-in-Possession)
                                                                   Condensed Consolidated Statement of Operations
                                                                                  (UNAUDITED)
                                                                                (Dollars in Millions)




                                                                                                                                                                     4 Weeks Ended
                                                                                                                                                                      June 1, 2019
                      Net sales                                                                                                                                    $                    113.7
                      Cost of sales                                                                                                                                                       88.3
                      Gross margin                                                                                                                                                        25.4
                      Selling, general and administrative expenses                                                                                                                        40.7
                      Operating loss                                                                                                                                                    (15.3)
                      Interest expense                                                                                                                                                      0.5
                      Net loss before reorganization items and income taxes                                                                                                             (15.8)
                      Reorganization items, net                                                                                                                                             8.1
                      Net loss before income taxes                                                                                                                                      (23.9)
                      Provision for income taxes                                                                                                                                            1.2
                      Net loss                                                                                                                                                          (25.1)
                      Net earnings attributable to noncontrolling interests                                                                                                               (0.2)
                      Net loss attributable to Payless Inc.                                                                                                        $                    (25.3)




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.



                                                                                                     3
      Case 19-40883                        Doc 1265                 Filed 06/21/19 Entered 06/21/19 13:20:52                                                       Main Document
                                                                                Pg 16 of 18

                                                                          U.S. BANKRUPTCY COURT
                                                                       EASTERN DISTRICT OF MISSOURI
                                                                       PAYLESS INC. AND SUBSIDIARIES
                                                                            (Debtors-in-Possession)
                                                                  Condensed Consolidated Statement of Cash Flow
                                                                                 (UNAUDITED)
                                                                               (Dollars in Millions)


                                                                                                                                                         4 Weeks Ended
                                                                                                                                                          June 1, 2019
                          Operating Activities:
                           Net loss                                                                                                                    $                 (25.1)
                           Adjustments for non-cash items included in net loss:
                              Loss on impairment and disposal of assets                                                                                                    4.3
                              Depreciation and amortization                                                                                                                0.4
                              Deferred income taxes                                                                                                                       (0.5)
                           Changes in working capital:
                              Accounts receivable                                                                                                                         (5.0)
                              Inventories                                                                                                                                 50.2
                              Prepaid expenses and other current assets                                                                                                    5.6
                              Accounts payable                                                                                                                            (3.9)
                              Accrued expenses, net                                                                                                                      (34.9)
                              Changes in other assets and liabilities, net                                                                                                (2.3)
                          Cash flow used in operating activities                                                                                                         (11.2)
                          Investing Activities:
                            Capital expenditures                                                                                                                          (0.3)
                              Proceeds from sale of land and buildings                                                                                                     0.7
                          Cash flow provided by investing activities                                                                                                       0.4
                          Financing Activities:
                              Repayment of debt, net                                                                                                                      (0.4)
                          Cash flow used in financing activities                                                                                                          (0.4)
                          Effect of exchange rate changes on cash                                                                                                          0.6
                          Decrease in cash, cash equivalents, and restricted cash                                                                                       (10.6)
                          Cash, cash equivalents, and restricted cash, beginning of period                                                                              249.2
                          Cash, cash equivalents, and restricted cash, end of period                                                                   $                238.6


                          Supplemental cash flow information:
                              Cash and cash equivalents                                                                                                $                201.8
                              Restricted Cash                                                                                                                            36.8
                          Total cash, cash equivalents, and restricted cash                                                                            $                238.6




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.



                                                                                                    4
       Case 19-40883                        Doc 1265                 Filed 06/21/19 Entered 06/21/19 13:20:52                                                       Main Document
                                                                                 Pg 17 of 18

                                                                           U.S. BANKRUPTCY COURT
                                                                        EASTERN DISTRICT OF MISSOURI
                                                                        PAYLESS INC. AND SUBSIDIARIES
                                                                             (Debtors-in-Possession)
                                                               Notes to Condensed Consolidated Financial Statements
                                                                                 (UNAUDITED)


    1. Basis of Accounting
    The accompanying condensed consolidated financial statements of the Debtors have been prepared solely for the
    purpose of complying with the monthly reporting requirements of the U.S. Bankruptcy Court of the Eastern District of
    Missouri (referred to herein as the “Monthly Operating Report” or “MOR”). The MOR is limited in scope, covers a
    limited time period, and the schedules contained herein were not audited or reviewed by independent accountants nor
    are they intended to reconcile to any financial statements otherwise prepared or distributed by the Debtors or any of
    the Debtors’ affiliates. The Debtors’ accounting systems, policies, and practices were developed with a view to
    producing consolidated financial reporting on a monthly basis, rather than by legal entity or on a stub period basis.
    Therefore, it is possible that not all assets or liabilities have been recorded at the correct legal entity of either the
    Debtor or a non-Debtor affiliate. Also, certain assumptions and estimates were made in order to prepare the financial
    statements as of the petition date and for the post-petition period. In addition, the assets and liabilities, as well as
    results of operations of non-Debtor affiliates are included in the Debtors’ condensed consolidated financial statements
    due to the manner in which transactions have been integrated in the Debtors’ accounting systems. The Debtors
    reserve all rights to supplement or amend any schedules contained in this MOR.
    The information presented herein is unaudited, subject to further review and potential adjustments, and may not have
    been subject to all procedures that would typically be applied to financial information presented in accordance with
    Generally Accepted Accounting Principles in the United States of America (“US GAAP”), including, but not limited to,
    goodwill impairment, deconsolidation of foreign Debtors, and any other recurring adjustment considered necessary by
    management to fairly state the financial position and results of operations for the period presented. Furthermore, the
    MOR does not contain all disclosures that would be required for presentation in accordance with US GAAP and there
    can be no assurance that, from the prospective of an investor or potential investor, the MOR is complete. As part of
    their restructuring efforts, the Debtors are reviewing their assets and liabilities on an ongoing basis, including without
    limitation with respect to intercompany claims and obligations, and nothing contained in the MOR shall constitute a
    waiver of any of the Debtors’ rights with respect to such assets, liabilities, claims and obligations that may exist.

    The Debtors’ condensed consolidated financial statements presented herein have been prepared on a going concern
    basis, which contemplates continuity of operations, realization of assets and liquidation of liabilities in the ordinary
    course of business. Furthermore, the condensed consolidated financial statements contained herein have been
    prepared following the guidance in Financial Accounting Standards Board Accounting Standards Codification 852
    “Reorganizations”. Consequently, certain prepetition liabilities have been reclassified as liabilities subject to
    compromise. Liabilities subject to compromise currently include debt obligations, amounts due to third parties for
    goods and services prior to February 18, 2019, (the voluntary bankruptcy petition date) and certain known potential
    settlement claim amounts. It may also include estimates for litigation and contingent claims and claims created by the
    Debtors’ rejection of executory contracts and unexpired leases. The Debtors continue to analyze and reconcile these
    amounts, and, therefore, the amounts reflected herein are current estimates and subject to change as additional
    analysis and decisions are completed.

    The Debtors caution readers not to place undue reliance upon the information contained in this MOR. The results
    herein are not necessarily indicative of results which may be expected from any other period or for the full year and
    may not necessarily reflect the combined results and financial position of the Debtors in the future.




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.




                                                                                                     5
     Case 19-40883                        Doc 1265                 Filed 06/21/19 Entered 06/21/19 13:20:52                                                        Main Document
                                                                               Pg 18 of 18

  2. Chapter 11 Filing
         The Debtors in the Chapter 11 cases are:
                  Debtor Entities                                            Case Number
              1   Payless Holdings LLC                                       19-40883
              2   Payless Intermediate Holdings LLC                          19-40886
              3   WBG - PSS Holdings LLC                                     19-40889
              4   Payless Inc.                                               19-40890
              5   Payless Finance, Inc.                                      19-40892
              6   Collective Brands Services, Inc.                           19-40910
              7   PSS Delaware Company 4, Inc.                               19-40884
              8   Shoe Sourcing, Inc.                                        19-40898
              9   Payless ShoeSource, Inc.                                   19-40882
             10   Eastborough, Inc.                                          19-40888
             11   Payless Purchasing Services, Inc                           19-40903
             12   Payless ShoeSource Merchandising, Inc.                     19-40907
             13   Payless Gold Value CO, Inc.                                19-40885
             14   Payless ShoeSource Distribution, Inc.                      19-40894
             15   Payless ShoeSource of Puerto Rico, Inc.                    19-40906
             16   Payless NYC, Inc.                                          19-40901
             17   Payless ShoeSource Worldwide, Inc.                         19-40896
             18   PSS Canada, Inc                                            19-40902
             19   Payless ShoeSource Canada Inc.                             19-40895
             20   Payless ShoeSource Canada GP Inc.                          19-40899
             21   Payless ShoeSource Canada LP                               19-40897
             22   Payless Collective GP, LLC                                 19-40887
             23   Collective Licensing, LP                                   19-40908
             24   Collective Licensing International, LLC                    19-40891
             25   Clinch, LLC                                                19-40900
             26   Collective Brands Franchising Services, LLC                19-40893
             27   Payless International Franchising, LLC                     19-40905



  3. Liabilities Subject to Compromise
         Estimated liabilities subject to compromise as of June 1, 2019 consists of the following:
         (Dollars in Millons)                               June 1, 2019
          Accounts payable and accrued expenses                                           $                      125.0
          Accrued interest payable                                                                                 7.3
          Debt obligations                                                                                       277.2
           Total                                                                          $                      409.5

  4. Reorganization Items, Net
     Reorganization items, net, for the 4 weeks ended June 1, 2019 consists of the following:

                                                                                         For the 4 weeks
          (Dollars in Millons)                                                          ended June 1, 2019

          Professional fees                                                             $                              7.2
          Store and lease termination costs, net                                                                       0.8
          Other, net                                                                                                   0.1
              Total                                                                     $                              8.1

  5. Cash and Cash Equivalents
         Approximately $18.9 million included in Cash and Cash Equivalents are amounts earmarked for accrued and
         unpaid professional fees related to the restructuring, potential 503(b)(9) claims, sales taxes and utilities adequate
         assurance deposits.

  6. Restricted Cash
     Restricted Cash consists substantially of the amounts contained in the Citibank, N.A. escrow account (Account
     1748) for general unsecured claims of Payless I and cash collateral for outstanding Letters of Credit.




                                                                                                   6
These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.
